Citation Nr: 1002456	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  97-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from August 1980 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This case was been previously remanded by the Board in 
September 2003, March 2001, August 1999 and April 1998.  

The Veteran had a Central Office Board hearing in Washington, 
DC in March 2003 before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
file. 

In September 2003, this case was remanded to submit the claim 
of TDIU to the Director of the Compensation and Pension 
Service for extraschedular consideration.

In an May 2006 decision, the Board denied the claim for TDIU.  
A timely appeal of that decision was again filed to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's May 2006 decision and remand the issue on appeal.  In 
October 2007, the Court granted the joint motion, vacated the 
Board's May 2006 decision, and remanded the case to the Board 
for compliance with directives that were specified by the 
Court. 

In February 2008, this case was remanded to the RO for 
additional development.  

The Board notes that after the case was transferred to the 
Board, the Veteran submitted additional evidence in support 
of his claim to the Board and waived his right to have the 
case remanded to the RO for review of the additional 
evidence.  Therefore, the Board finds that a remand for the 
RO's initial consideration of this evidence is not required 
and the Board may proceed with the adjudication of this 
appeal.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran's service-connected disability is a 30 
percent rating for a left knee disability.

2.  The Veteran's service-connected left knee disability does 
not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letters to the Veteran in July 2001, March 2006, and April 
2008.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
TDIU, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The March 2006 and April 2008 letters 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates.  

The Veteran's claim was readjudicated in a supplemental 
statements of the case dated in June 2008 and September 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006). The 
record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  The claim has been pending since 1997 and the 
Veteran is represented by an private attorney.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  It is also clear from 
the Veteran's arguments that he and his representative have 
actual knowledge as to how TDIU is assigned.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of the claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Private medical records 
dated from 1998 to 2009 are associated with the claims 
folder.  The Veteran submitted private medical opinions in 
support of his claim.  Social Security Administration (SSA) 
records and vocational rehabilitation records are associated 
with the claims folder.    

The Board finds that there is no identified relevant evidence 
that has not been accounted for.  The Veteran underwent VA 
examinations in 1998, 1999, 2001, 2004, and 2008 to obtain 
medical evidence as to the severity of the Veteran's service-
connected disability and whether the disability causes 
individual unemployability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether the veteran currently is unemployable.  
38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 



Analysis

The Veteran has been assigned a 30 percent rating for the 
service-connected left knee disability.  As he has no other 
service-connected disabilities, the combined rating is 30 
percent.  Thus, the Veteran does not meet the schedular 
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a) (2009).

Thus, the issue is whether the Veteran's service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2009); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected disabilities, place him in a 
different position than other veterans having a 30 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the Veteran, in 
light of his service-connected disability, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a), see Faust v. West, 
13 Vet. App. 342 (2000).

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board referred 
the Veteran's claim for a total rating based on 
unemployability due to service-connected disabilities to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).   

In May 2005, the Director of Compensation and Pension 
Services (C&P) completed an administrative review for 
consideration of an extra-schedular grant of a TDIU.  In a 
May 2005 memorandum, the Director of C&P concluded that a 
review of all of the available evidence did not show that the 
Veteran's service-connected conditions, alone, rendered him 
unable to engage in gainful employment.  Essentially, the 
Director of C&P noted that the Veteran was in receipt of 
Social Security disability primarily based on obesity.  The 
Director of C&P noted that the clinical findings related to 
the Veteran's left knee were inconsistent with his ambulation 
and complaints and that in July 2001 and October 2004, the 
Veteran did not have effusion swelling or ligament 
instability.  During these exams, the range of motion in the 
left knee was similar to the nonservice-connected right knee 
showing limited flexion.  The Board concurs with this 
finding.  

The evidence of record shows that the Veteran has a high 
school education.  In a SSA application, the Veteran reported 
that he had the following work experience: he assembled 
clocks and boxed the clocks and clock parts for shipping; he 
mixed mortar in a mixing machine and poured the mixture into 
a lamp mold; and boxed lamps for shipping.  He stated that he 
worked in this labor position from 1979 to 1981.  The Veteran 
reported working in a security guard position and logged 
trucks in and out and he handled mail.  He worked in this 
position from 1981 to 1985.  The Veteran reported that he 
also has work experience as a gas attendant at a service 
station and he pumped gas and operated a cash register.  He 
worked in this position from 1973 to 1979.  The Veteran also 
reported experience driving a truck.  Vocational 
rehabilitation records show that the Veteran received 
assistance for achieving the vocational goal of truck driver 
in 1989.    

SSA records dated in April 1995 show that regarding 
exertional limitations, evaluation found that the Veteran was 
able to occasionally lift up to 20 pounds; frequently lift up 
to 10 pounds; frequently stand and/or walk up to 6 hours a 
day; frequently sit for about 6 hours a day; and was 
unlimited in the ability to push or pull.  He had no 
manipulative, visual, communicative, or environmental, 
limitations.  The medical evidence at the time of this 
vocational assessment shows that the Veteran had decreased 
range of motion of the left knee.  See the February 1995 SSA 
medical report.  

A Social Security examination, conducted in December 1994, 
showed the Veteran had a stiff leg of an unknown cause, and 
the Veteran could not or would not bend the left leg.  The 
Veteran was morbidly obese.  The Veteran began receiving 
Social Security disability in 1996 due to obesity and post-
traumatic arthritis of the left knee.  Social Security 
records notes that the Veteran had not engaged in substantial 
gainful activity since June 1992.

An August 1998 VA examination report indicates that the 
Veteran had severe limitations to maintain any sustained 
activity, especially due to his inability to flex and bear 
weight on his left knee.  The examiner indicated that the 
Veteran would not be able to medicated any gainful employment 
as a security guard or manual labor due to an inability to 
flex the knee or bear eight on the knee.  The examiner stated 
that the Veteran's obesity was  contributing factor for pain 
in the leg and an inability to maintain sustained activity.  

A November 1999 VA orthopedic examination showed full 
extension and 70 degree flexion of the left knee.  While 
sitting, the Veteran would only flex his knee 30 degrees, but 
had a flexion of 70 degrees while lying supine.  There was no 
swelling, effusion, or quadriceps atrophy in comparing two 
knees.  The VA orthopedic examination report shows a 
diagnosis of mild osteoarthritis of the left knee and 
obesity.  The examiner stated that there were no bony 
problems upon x-ray that would limit the motion in the knee 
and stated that the loss of motion may be due to a variety of 
causes such as structural abnormality or voluntary restraint.  
The examiner opined that the osteoarthritis in the left knee 
was of mild degree and the Veteran could perform a sedentary 
job without difficulty.  The examiner indicated that a job 
requiring prolonged walking, standing, or lifting could not 
be done.  

The November 1999 VA general medical examination report 
indicates that the VA examiner consulted with the examiner 
who performed the VA orthopedic examination.  The examiner 
noted that the VA orthopedic examiner stated that the Veteran 
could, with proper weight control, ambulate sufficiently to 
gain employment in a job that did not require consistent 
standing, climbing, bending, stooping, pushing or pulling; 
for example a job that would allow the Veteran to be 
nonambulatory such as desk work.  The examiner indicated that 
it was the opinion of both examiners that given the Veteran's 
present morbid obesity, he did have increased symptomatology 
of the left knee secondary to the increased stress with 
ambulation.  

A July 2001 VA examination report indicates that the 
diagnoses were status post proximal left tibial osteotomy, 
healed; very minimal chondromalacia as evidence by only 
minimal retropatellar crepitation; no detectable instability 
of the left knee; and possible early minimal osteoarthritis 
of the left knee.  The examiner noted that he observed the 
Veteran walking to the elevator following the examination and 
the Veteran's gait was very different than the gait portrayed 
in the examination.  The examiner noted that when walking to 
the elevator, the Veteran flexed his left knee as much as the 
right. The examiner noted that this showed that the 
limitation of flexion was not fixed.  The examiner also noted 
that there was no bony reason for the limited flexion in the 
left knee.  

An October 2004 VA examination showed that the Veteran was 
morbidly obese.  The Veteran used cane on the left side to 
relieve weight bearing on the left knee which the examiner 
said was inappropriate.  In the examination room, the Veteran 
walked without the cane.  The Veteran had mild hallux valgus 
on the right side and mild genu valgus bilaterally, however, 
the examiner noted that his morbid obesity made it appear as 
though he had valgus.  There was no obvious deformity in 
terms of angulation noted while the Veteran was in the supine 
position.  He was able to stand on the right lower extremity 
without any loss of balance, and on the left lower extremity 
with the use of a cane which was not appropriate or giving 
him much support.  He could not squat.  His left was 80 
degrees flexion and right knee was 90 degrees flexion.  His 
left extension was zero degrees.  He was able to perform 
straight left leg raising without any difficulty.  While 
supine, he bent his left knee 30 degrees and when offered 
assistance, he said his knee hurt.  He decided he could not 
flex the left knee beyond 30 degrees flexion and zero degrees 
extension due to pain.  The examiner stated that during acute 
exacerbations, the Veteran could have further limitations in 
range of motion due to pain and swelling, but the degree 
could not be determined.  At pain level 10 today, range of 
motion, though inconsistent, was flexion 30 degrees and 
extension 10 degrees with no swelling.

The October 2004 VA examination report shows diagnoses of 
degenerative joint disease of the left knee; status post 
osteotomy of the left knee with residual; and obesity.  The 
examiner stated that regarding employability, the Veteran had 
not worked in 20 years and the examiner did not think the 
Veteran would be able to maintain substantially gainful 
employment.  However, the examiner further stated that the 
etiology of this could not be determined.  The examiner noted 
that under normal circumstances, with the type of disability 
the Veteran had in the left knee with occasional retraining, 
he would have been able to maintain some sedentary 
employment.  The examiner stated tat this point in time, he 
could not tell if the Veteran would be able to be retrained 
for employment.   

An April 2008 VA examination report indicates that upon 
examination, the Veteran had increased flexion of he left 
knee with flexion to 80 degrees with pain beginning at 75 
degrees.  There was no objective evidence of pain, 
subluxation, or ligamentous instability.  Regarding the 
Veteran's ability to work an the left knee disability, the 
examiner stated that he believed the Veteran would have 
difficulty doing security work as he is unable to run.  The 
examiner did not see any reason why the Veteran could not do 
more sedentary work that mostly involves sitting.  The 
examiner indicated that the Veteran's morbid obesity would 
certainly make it difficult for the Veteran to find gainful 
employment but this had nothing to do with the left knee. 

The Board finds that the preponderance of the medical 
evidence establishes that the Veteran's left knee disability 
does not preclude gainful sedentary employment.  The 
Veteran's work experience, as reported by the Veteran on the 
SSA application, shows that the Veteran has work experience 
in sedentary positions.  As noted above, he has experience 
operating a cash register, which can be done in a seated 
position.  He also has experience doing desk work such as 
sorting papers (mail), and keeping logs.  He has experience 
packing boxes.  The preponderance of the medical evidence 
shows that the let knee disability would not preclude this 
type of employment.  Such employment is considered to be 
substantially gainful at the minimum wage.  

The medical evidence also establishes that the Veteran may in 
fact be precluded from substantially gainful employment, but 
not due solely to the left knee disability.  Under VA law and 
regulations, when considering entitlement to TDIU, only the 
service-connected disabilities are considered.  See 38 C.F.R. 
§ 4.16. 

The Veteran submitted private medical evidence and numerous 
statements in support of his claim.  

An August 1997 letter from private physician Dr. L. reviewed 
the Veteran's medical history with respect his left knee and 
obesity; the physician stated that nothing could be done of a 
"remedial nature" at this time and that if the Veteran could 
lose 200 lbs of weight, something surgically might be able to 
be done to give him additional relief.

An October 1999 private treatment record showed a limp on the 
left lower extremity and that the Veteran could barely do any 
sort of deep knee bend.  The Veteran had little if any 
effusion in the left knee and 45 degrees range of motion.  
The impression was internal derangement left knee with 
probably early degenerative joint disease.

August 2001 private treatment records show that the Veteran 
was treated for hypertension, hyperlipidemia and 
osteoarthritis of the left knee and somewhat of the hip.  
There were arthritic findings in the left knee on physical 
exam and x-ray.  The physician stated that the left knee 
disability prevented the Veteran from being gainfully 
employed.

In an August 2001 statement, Dr. J.H., a private physician, 
opined that the Veteran had been unable to be gainfully 
employed for a number of years and that he believed that all 
of the Veteran's other medical problems were controlled, if 
his knee were okay, the Veteran would be able to work.

Private physician Dr. H sent a letter dated June 2005.  He 
stated that he had been seeing the Veteran for the past five 
years and that the Veteran had experienced chronic problems 
of hypertension, hyperlipidemia, osteoarthritis of the left 
knee and hip, and morbid obesity.  He noted that the Veteran 
had arthritic findings on both physical exam and x-ray, 
particularly in the left knee.  Dr. H. stated that if the 
Veteran's other medical problems were controlled and if not 
for his left knee problem, he could probably work.

Private examination dated February 2006 showed arthritic 
changes of the joint in the left knee and a large metallic 
staple several inches below the knee in the medial aspect of 
the tibia from a previous surgery.  The impression was 
hyperlipidemia, arthritis pain left knee and hypertension.

In a statement dated in April 2008, Dr. J.H., a general 
practitioner, stated that because of the Veteran's 
significant knee pain, he has been unable to be gainfully 
employed.  He stated that he believed that if the Veteran's 
other medical problems were adequately enough controlled, if 
not for the Veteran's knee, he probably could work.  

In a July 2008 statement, Dr. J.H. stated that the Veteran 
was unable to work and was totally disabled due to a severe 
arthritic condition in his knees.  Dr. J.H. noted that the 
Veteran was an extremely large man, weighing in excess of 350 
pounds.  Dr. J.H. stated that while the Veteran was a bit 
overweight, he was just an extremely large individual and 
this exacerbated his knee trouble.  Dr. J.H. opined that the 
Veteran was totally disabled from any significant work.  

A treatment records dated in November 2009 by Dr. M.C. show 
that the Veteran had complaints of bilateral knee pain.  Dr. 
M.C. noted that the Veteran's medical history was significant 
for high blood pressure, hypercholesterolemia, electrolyte 
disorder, and arthritis. Upon examination, the Veteran had 
full extension of the left knee and could flex past 100 with 
painful motion.  The Veteran reported having previous 
injections for pain by Dr. H.  The Veteran began a series of 
pain injections in the left knee.  X-rays revealed end stage 
arthritis in both the right and left knees.

The Board finds that the private medical evidence and medical 
statements do not establish that the Veteran is precluded 
from substantially gainful employment due solely to the left 
knee disability.  The Board does not question Dr. J.H.'s 
skill or expertise as a physician.  However, the Board finds 
the August 2001, June 2005, and April 2008 opinions by Dr. 
J.H. to be speculative.  Dr. J.H. speculates that if not for 
the Veteran's other health problems or if these problems were 
controlled, the Veteran would not be able to work because of 
the left knee disability.  There is no probative evidence 
that supports this opinion and Dr. J.H. is essentially 
guessing that the Veteran would not be able to work due to 
the left knee disability if his other health problems were 
resolved.  Dr. J.H. does not give a basis for this opinion.  
The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In the June 2008 statement, Dr. J.H. opines that the left 
knee disability causes unemployability.  Dr. J.H. does not 
give any reasons and bases for this opinion.  The Board finds 
that this medical opinion to have limited probative value due 
to the lack of rationale.  Factors for assessing the 
probative value of a medical opinion is the thoroughness and 
detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  This opinion is outweighed by the medical 
evidence discussed above which establishes that the Veteran 
is not precluded from sedentary employment due to the left 
knee disability.  

The Veteran has theorized that his current left knee 
disability precludes all form of substantially gainful 
employment.  The Veteran's own implied assertions are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the Veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
While the Board is sympathetic to the Veteran's assertions, 
he is not qualified to render a medical opinion regarding 
whether his left knee disability is severe enough to preclude 
all forms of substantially gainful employment and his 
statements cannot serve as competent evidence. 

The remaining private medical evidence shows that the Veteran 
does have pain and limited motion in the left knee.  As noted 
above, the Veteran is receiving a 30 percent rating for these 
symptoms and functional impairment.    

A review of the evidence shows that TDIU is not warranted as 
the medical evidence of record does not establish that the 
Veteran's service-connected left knee disability alone 
precludes him from securing or following all forms of 
substantially gainful employment.    

The preponderance of the medical evidence, from both VA and 
private examiners, found that the Veteran's nonservice-
connected obesity contributes to his inability to maintain 
gainful employment.  Additionally, private examiners refer to 
osteoarthritis of both knees; however, the Veteran is only 
service-connected for the left knee. Social Security records 
reflect that the Veteran receives disability due to his 
obesity and left knee disability, and not just based on his 
left knee disability alone.  Finally, the Director of C&P 
concluded that a review of all of the available evidence did 
not show that the Veteran's service-connected left knee 
disability, alone, rendered him unable to engage in gainful 
employment.  Therefore, the preponderance of the evidence 
shows that the Veteran is not unable to engage in gainful 
employment solely due to his service-connected left knee 
disability. 

Therefore, the Board must conclude that the Veteran is not 
individually unemployable by reason of his service-connected 
disability.  The Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Accordingly, in this case, the preponderance of the 
evidence is against the Veteran's claim and it is denied.


ORDER

Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted, and the 
appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


